Order entered April 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01261-CV

                 EX PARTE MICHAEL GEROD MCGREGOR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. X-13-1459-W

                                             ORDER
       The record before us reflects this appeal could be either (1) an ordinary appeal, filed

within the fifteen-day extension period provided by Texas Rule of Appellate Procedure 26.3 but

without the required extension motion; or (2) a restricted appeal under Texas Rule of Appellate

Procedure 30 but with a deficient notice of appeal. See TEX. R. APP. P. 25.1(d)(7) & 30 (together

setting forth requirements for restricted appeal); 26.1 (setting deadline for filing ordinary

appeal); 26.3 (outlining procedure for obtaining extension). Accordingly, by letter dated April 1,

2015, appellant was directed to file either (1) a motion to extend time to file notice of ordinary

appeal or (2) an amended notice of appeal reflecting he is pursuing a restricted appeal. Rather

than filing either an extension motion or an amended notice of appeal, however, appellant, who

is proceeding pro se, has filed both. He also has filed a “motion for leave to file [both].”
       An appeal cannot proceed as both an ordinary appeal and a restricted appeal.               See

generally id. 25.1, 26.1, 30. Because the standard of appellate review in a restricted appeal is

more limited than the standard in an ordinary appeal, we GRANT the motion to permit late

filing of notice of ordinary appeal and DENY as moot the other filings. See TEX. R. APP. P. 26.3;

Champion v. Estlow, 2015 WL 513274, 03-14-00016-CV *1 (Tex. App.-–Austin 2015, pet.

filed); Davenport v. Scheble, 201 S.W.3d 188, 193 (Tex. App.—Dallas 2006, pet. denied). We

deem the notice of appeal filed June 7, 2014 timely for jurisdictional purposes.

       We note the clerk’s record has been filed. We further note the reporter has informed the

Court that no reporter’s record exists of the trial court proceedings. Accordingly, we ORDER

appellant to file his brief on the merits no later than June 1, 2015. See TEX. R. APP. P. 38.6.



                                                      /s/     CRAIG STODDART
                                                              JUSTICE